 1                                                    HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
10         FRANK DOLAN,
11                                                       CASE NO. C17-1632 RAJ
                                Plaintiff,
12                                                       ORDER
                  v.
13
14         SENTRY CREDIT, INC., et al.,

15                              Defendants.
16
17         This matter comes before the Court on Plaintiff’s Motion to Strike Defendants’
18 Amended Answer and Affirmative Defenses. Dkt. # 36. Defendants have not filed an
19 opposition. For the reasons stated below, the Court DENIES Plaintiff’s Motion.
20         Amendment to pleadings is governed by Federal Rule of Civil Procedure 15(a).
21 Rule 15(a) “provides that a party’s right to amend as a matter of course terminates 21
22 days after service of a responsive pleading or 21 days after service of a motion under
23 Rule 12(b), (e), or (f), whichever is earlier.” Montz v. Pilgrim Films & Television, Inc.,
24 606 F.3d 1154, 1159 n. 1 (9th Cir. 2010); Fed. R. Civ. P. 15(a)(1)(B). “In all other cases,
25 a party may amend its pleading only with the opposing party’s written consent or the
26 court’s leave. The court should freely give leave when justice so requires.” Fed. R. Civ.
27 P. 15(a)(2). “In exercising this discretion, a court must be guided by the underlying


     ORDER- 1
 1 purpose of Rule 15 to facilitate a decision on the merits, rather than on the pleadings or
 2 technicalities.” Roth v. Garcia Marquez, 942 F.2d 617, 628 (9th Cir. 1991); United
 3 States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981). Further, the policy of favoring
 4 amendments to pleadings should be applied with “extreme liberality.” DCD Programs,
 5 Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987).
 6         On November 1, 2017, Defendants removed this case from Snohomish County
 7 Superior Court. Dkt. # 1. Defendants filed their Answer and Affirmative Defenses on
 8 November 13, 2017. Dkt. # 11. On July 17, 2018, Defendants filed an Amended Answer
 9 and Affirmative Defenses. Dkt. # 28. Plaintiff now moves to strike this amended
10 pleading as untimely and for not complying with Rule 15(a). Dkt. # 36. However, this
11 Court already extended the deadline for filing amended pleadings to July 17, 2018 a day
12 after Defendants made their filing. The Court did so “[b]y agreement of the parties.” By
13 this agreement and order, Defendants’ amended pleading was not untimely or contrary to
14 Rule 15(a). Even if it was, Plaintiff does not identify any prejudice in permitting
15 amended pleadings at this stage, or why Plaintiff waited three months before moving to
16 strike Defendants’ filing.
17         Accordingly, the Court DENIES Plaintiff’s Motion. Dkt. # 36.
18
19         Dated this 8th day of November, 2018.
20
21
22
                                                     A
                                                     The Honorable Richard A. Jones
23                                                   United States District Judge
24
25
26
27


     ORDER- 2
